Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 1 of 10 PageID: 1150




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  JOHN W. FINK,

                    Plaintiff,                      Civ. No. 19-9374-KM-MAH

  v.                                                MEMORANDUM OPINION

  J. PHILIP KIRCHNER and FLASTER
  GREENBERG, P.C.,

                  Defendants.


          Before the Court are three motions: plaintiff’s motion for my recusal (DE
 62); plaintiff’s amended motion to declare void prior orders entered by me in
 this case, and by District Judge Hillman in a predecessor action for legal
 malpractice (DE 57); and defendants’ motion for a filing injunction (DE 64). For
 the reasons stated herein, all three are denied.
          A. Background
          John W. Fink brought an action for malpractice against the defendant
 attorneys, J. Philip Kirchner and Flaster Greenberg, P.C. It was heard in this
 District Court, Camden vicinage, by Judge Noel L. Hillman. Summary
 judgment was entered against Mr. Fink. Mr. Fink’s motion for reconsideration
 was denied. He appealed, and judgment was affirmed by the U.S. Court of
 Appeals for the Third Circuit. 731 Fed. App’x 157 (3d Cir. 2018). His petitions
 for rehearing were denied.
          Mr. Fink then brought this separate action, seeking to void the earlier
 judgment. Only the lawyer and law firm from the malpractice action were
 named in the caption; one of the counts, however, was directed against Judge
 Hillman and the Third Circuit judges, whom he accused of committing “judicial
 fraud” in the course of ruling against him. For that reason, the case was
 transferred to the Newark vicinage and assigned to me. See D.N.J. Loc. Civ. R.
 41(g).



                                           1
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 2 of 10 PageID: 1151




       On June 3, 2019, I filed an opinion under Local Rule 41 dismissing the
 claims as against Judge Hillman and the Third Circuit judges, as well as
 amended claims against the United States, on grounds of sovereign and
 judicial immunity. (DE 14) The remaining defendants are the lawyer and law
 firm from the malpractice action, Mr. Kirchner and Flaster Greenberg, P.C.
 (referred to from now on as the “defendants”).
       On June 7, 2019, the defendants moved to dismiss Mr. Fink’s Amended
 Complaint pursuant to Rule 12(b)(6) and moved for an order prohibiting
 plaintiff from filing any additional complaints against them without prior
 judicial approval. (DE 18). Mr. Fink, having been granted an enlargement of
 page limits, cross-moved to void the adverse summary judgment orders in the
 malpractice action, and also sought to have his cross-motion decided in
 advance of the motion to dismiss. (DE 25)
       On January 8, 2020, I filed an opinion (DE 40) and order (DE 41) (the
 “Jan. 8 Opinion” and “Jan. 8 Order”), granting the motion to dismiss the
 amended complaint with prejudice, but denying the filing injunction. The
 grounds were essentially res judicata and failure to make the required showing
 for reopening a judgment under Fed. R. Civ. P. 60. Because the Complaint
 failed to state a cause of action, I denied both of the cross-motions. Familiarity
 with that Opinion, which more thoroughly reviews the procedural history, is
 assumed.
       Plaintiff then filed a motion for reconsideration of my January 8 Order
 (DE 42)
       He also filed a motion (DE 46) to declare my Jan. 8 Order void, and to
 declare void the two adverse summary judgment orders in the malpractice
 action: “MOTION TO DECLARE VOID THE COURT ORDER DATED JANUARY
 8, 2020 (DE 41) AS TO THE PORTION THAT DECIDED THE MOTION TO
 DECLARE VOID TWO COURT ORDERS DATED APRIL 5, 2016 (DE 217) AND
 DECEMBER 20, 2016 (DE 302) IN CAMDEN NEW JERSEY FEDERAL CASE
 1:12-CV-04125 (NLH)(KMW) AND TO EITHER REOPEN THAT CASE OR TAKE
 WHATEVER OTHER APPROPRIATE EQUIVALENT ACTION.” (DE 46)


                                         2
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 3 of 10 PageID: 1152




       I discussed the latter motion first, and separately, in a February 7, 2020
 memorandum and order (DE 47). In effect, I folded it into the pending motion
 for reconsideration:
              [Mr. Fink’s] brief is a virtual duplicate of papers previously
       filed and arguments previously made in this action (See, e.g., DE
       23, 25). It raises contentions already decided by this Court. This
       Court’s prior decision is already the subject of one pending motion
       for reconsideration. And of course this action is itself an attempt to
       relitigate a thoroughly litigated prior claim.
              The proper response to an adverse decision is not to simply
       file the same motion again and again. It is to file a motion for
       reconsideration, if appropriate (which has been done), and, if still
       dissatisfied, to appeal from a final decision of the Court. See
       generally 28 U.S.C. § 1291.
              I will not require a response to this new motion to void at the
       current time. I will, to the extent appropriate, consider its
       contentions in connection with the pending motion for
       reconsideration (DE 42).

 (DE 47 at 2)
       By Opinion and Order dated June 16, 2020 (DE 52), I denied the motion
 for reconsideration and the motion to void my January 8 Order and the prior
 adverse orders of Judge Hillman in the malpractice action. Essentially, I held
 that these motions raised no grounds that were not or could not have been
 raised in prior proceedings, both before Judge Hillman and before me:
              Mr. Fink’s motion to reconsider and motion to declare void
       make virtually identical arguments to those made in Plaintiff’s
       earlier opposition to the motion to dismiss (DE 23) and cross-
       motion to void (DE 25).

             In the motion for reconsideration (DE 42), Plaintiff again
       dwells on 20 purported summary judgment rule violations and five
       other errors Judge Hillman made which, says Plaintiff, this Court
       and its predecessors overlooked. To be clear, this Court considered
       these violations as well as Plaintiff’s remaining arguments in its
       motion for reconsideration when granting Defendant’s motion to
       dismiss and denying Plaintiff’s cross-motion to void. As this
       Court’s decision made plain, Plaintiff had every opportunity to
       confront these alleged judicial errors in the prior Malpractice
       Action. Indeed, Plaintiff took advantage of that opportunity, raising


                                         3
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 4 of 10 PageID: 1153




      the very substance of these violations, in addition to other theories,
      in his appeal to the U.S. Court of Appeals for the Third Circuit. See
      Fink Appellate Brief (Case No. 17-1170, Document No.
      003112760488, p. 32– 52 (raising numerous factual disputes,
      stating that the District Court did not view evidence favorably
      towards him, and stating that the District Court did not adhere to
      proper standards for Rule 56 motions)). A Third Circuit appeal was
      the proper avenue to raise these alleged “20 violations” and any
      other perceived errors in the prior proceeding. See Olaniyi v. Alexa
      Cab Co., 239 F. App’x 698, 699 (3d Cir. 2007) (to challenge district
      court decision, plaintiff must either move for reconsideration or
      seek appellate review, but may not bring new action before a
      district court judge).

              Mr. Fink insists that he now has new claims of error that he
      did not raise before. A party who fails to raise arguments in his
      initial appeal, however, is held to have waived his right to raise
      those arguments on remand or on a second appeal. See Robinson
      v. Johnson, 313 F.3d 128 (3d Cir. 2002). The Third Circuit gave full
      and fair consideration to Mr. Fink’s appeal and affirmed Judge
      Hillman’s orders. I am bound to reject Mr. Fink’s efforts to
      relitigate the Malpractice Action. See, e.g., Poulis v. State Farm Fire
      and Cas. Co., 747 F.2d 863, 867 (1984).

             As to the motion to void (DE 46), there is again nothing new.
      It substantially reiterates all of the arguments previously presented
      in the prior cross-motion. (See DE 25) Hence, there is no need to
      rehash the reasoning of my prior Opinion.

             Accordingly, for the reasons stated herein, the motion for
      reconsideration (DE 42) is denied. The motion to declare void (DE
      46) is also denied.

 (DE 52)
      Predictably, on July 14, 2020, Mr. Fink moved to declare that order void:
 “AMENDED NOTICE OF PLAINTIFF'S AMENDED MOTION TO DECLARE
 VOID/VACATE THE NEWARK COURT ORDERS DATED JANUARY 8, 2020 (DE
 41) AND JUNE 16, 2020 (DE 52); AND/OR TO DECLARE VOID TWO CAMDEN
 COURT ORDERS DATED APRIL 5, 2016 (DE 217) AND DECEMBER 20, 2016
 (DE 302); AND/OR TO TAKE WHATEVER OTHER APPROPRIATE EQUIVALENT
 ACTION IS NECESSARY TO REOPEN THE UNDERLYING FEDERAL CASE.”


                                        4
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 5 of 10 PageID: 1154




 (DE 57) This motion, he states, is based on one he filed in the U.S. District
 Court for the Southern District of New York. 1
       Plaintiff has also filed a motion for me to recuse myself from the case.
 (DE 62) Defendants have cross-moved for an injunction barring Mr. Fink from
 filing further actions against them without judicial approval (DE 64), to which
 Mr. Fink has filed a response (DE 65).
       B. Recusal Motion
       As this action has already been dismissed with prejudice, the motion for
 recusal comes rather late, but I nevertheless discuss it.



 1      On July 2, 2020, Mr. Fink filed a “notice of motion” in the U.S. District Court
 for the Southern District of New York. Not surprisingly, the relief sought and
 arguments asserted are identical to those sought and asserted here: “NOTICE OF
 PLAINTIFF’S MOTION TO DECLARE VOID THE NEWARK COURT ORDERS DATED
 JANUARY 8, 2020 (DE 41) AND JUNE 16, 2008 (DE 52) AS TO THE PORTION THAT
 DENIED MY MOTION TO DECLARE VOID TWO CAMDEN COURT ORDERS DATED
 APRIL 5, 2016 (DE 217) AND DECEMBER 20, 2016 (DE 302); AND/OR TO DECLARE
 VOID THE TWO CAMDEN COURT ORDERS (DE 217, 302); AND/OR TO TAKE
 WHATEVER OTHER APPROPRIATE EQUIVALENT ACTION IS NECESSARY TO
 REOPEN THE UNDERLYING FEDERAL CASE.”
          Mr. Fink insists that what he filed in the S.D.N.Y. was not a separate action but
 a motion. See Letter of John W. Fink (20cv8938 DE 7). There was, however, no action
 pending in the S.D.N.Y. in which any “motion” could be filed. The clerk nevertheless
 accommodated this pro se litigant by giving it a Civil number, 20cv5128, and filing it
 as if it were a complaint. Although Mr. Fink objects that the Judge or clerk in the
 Southern District of New York did not “consult” with him before doing so, he has not
 been deprived of anything, procedural or substantive, to which he was entitled.
        The Chief Judge of the S.D.N.Y. transferred the case back to this District, where
 the clerk assigned it Civil No. 20-8938. Because that transferred action is entirely
 duplicative of this action, I ordered it to be administratively terminated.
        Therein, however, lies a ghost of an explanation for the presence of the
 “Amended Motion.” (DE 57) Mr. Fink believes that this amended motion is, or is
 equivalent to, the motion he filed in the Southern District of New York. But that wholly
 invalid attempt to institute collateral proceedings in another district does not press the
 “reset” button or give rise to any additional procedural entitlement in this action; nor
 does it affect the Court’s prior dismissal of the action with prejudice. I will remove
 doubt, however, by discussing and deciding DE 57 separately here. As stated herein, it
 adds nothing substantive to what has already been decided, and will therefore be
 denied. See Section C., infra.




                                             5
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 6 of 10 PageID: 1155




        “Any justice, judge, or magistrate judge of the United States shall
 disqualify himself in any proceeding in which his impartiality might reasonably
 be questioned.” 28 U.S.C. § 455 (a). Further, “[the judge] shall also disqualify
 himself . . . [w]here he has a personal bias or prejudice concerning a party, or
 personal knowledge of disputed evidentiary facts concerning the proceeding.”
 28 U.S.C. § 455 (b); see also Liteky v. United States, 510 U.S. 540 (1994).
 Impartiality is evaluated from the point of view of a hypothetical reasonable
 member of the public. See In re Kensington Int'l Ltd., 368 F.3d 289, 303 (3d Cir.
 2004) (“objective, reasonable lay person”).
        While it is possible for an inappropriate predisposition to arise from the
 case itself, “alleged bias stemming from facts gleaned from the judicial
 proceeding will rarely be grounds for recusal.” Securacomm Consulting, Inc. v.
 Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000); Liteky, 510 U.S. at 555
 (noting that “opinions formed by the judge on the basis of facts introduced or
 events occurring in the course of the current proceedings, or of prior
 proceedings, do not constitute a basis for a bias or partiality motion unless
 they display a deep-seated favoritism or antagonism that would make fair
 judgment impossible.”).
        Plaintiff believes that I must recuse myself because his current “motion
 involves a number of previous Newark court decisions or non-decisions.” (DE
 62-1 at 1) He also objects to what he believes was the denial of an opportunity
 to amend one of his duplicative motions for reconsideration (and later to extend
 page limits). He believes I should have amplified further on my grounds for
 decision as to each of his 25 claims of error in the malpractice action. In
 addition, he objects that his filing in the Southern District of New York (which
 he intended as a motion, despite there being no proceeding pending there) was
 filed as a complaint without his permission and transferred back to this
 district.
        In short, Mr. Fink suggests that the rulings of three courts are so
 obviously incorrect that they can only be explained by bias. Those rulings,
 however, are contained in reasoned decisions, and those of Judge Hillman have


                                          6
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 7 of 10 PageID: 1156




 already been affirmed on appeal. Opinions formed on the basis of the factual
 record do not constitute bias or partiality warranting recusal absent a showing
 of “deep-seated favoritism or antagonism,” which has not been approached, let
 alone established, here. See Liteky, 510 U.S. at 555. Nor is a Court disqualified
 from ruling because it has made prior rulings in the same case or a related
 case, even if a party continues to dispute those rulings.
       The motion to recuse is denied.
       C. Amended Motion to Declare Void Certain Orders of this Court and
          Judge Hillman (DE 57)

       Mr. Fink again seeks to “void” Judge Hillman’s grant of summary
 judgment in the malpractice action. He also seeks to “void” my own orders
 insofar as they denied him that relief. He states that decisions adverse to him
 are the product of judicial “fraud” and that he has been denied an adequate
 opportunity to present his position.
       Judge Hillman, he argues, showed “favoritism” when he decided the
 summary judgment motion in defendants’ favor. The grounds for Judge
 Hillman’s decision, however, appear on the record and have been affirmed on
 appeal. The U.S. Court of Appeals for the Third Circuit, Mr. Fink continues,
 was “poisoned” by Judge Hillman’s erroneous decisions. But there is nothing
 improper about the Court of Appeals’ exposure to allegedly erroneous district
 court decisions; correction of erroneous decisions is the very substance of their
 judicial function. What Mr. Fink objects to is that the Court of Appeals did not
 agree with him that Judge Hillman had erred.
       In insisting that this Court owes him a do-over of the Camden summary
 judgment motions and detailed findings on each of his 25 claims of error, Mr.
 Fink misses something essential. The basis for my rulings denying relief to Mr.
 Fink did not primarily have to do with his grounds, old or new, for claiming
 that he should have prevailed in the prior action before Judge Hillman. At
 bottom, my rulings were based on res judicata and the finality of judgments
 that have been rendered and affirmed on appeal. This Court is not empowered



                                         7
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 8 of 10 PageID: 1157




 to review the merits of a decision of a district court of coordinate jurisdiction; a
 fortiori, I am powerless to overturn a decision of the Court of Appeals.
       In an abundance of caution, I have reviewed the merits of this serial
 motion for reconsideration (DE 57). Nothing new, beyond continued
 disagreement, is stated. I have stated the standards for reconsideration in prior
 opinions, and I incorporate them here. 2 A motion for reconsideration is not
 properly used to press the same arguments in the hope that they will succeed
 this time, or the next, or the next. I deny this motion on the same grounds
 stated in multiple prior decisions. Mr. Fink has had ample opportunity to place
 his contentions before multiple courts. He disagrees with Judge Hillman’s
 decision on summary judgment. He states that my own opinions are erroneous
 or inadequately reasoned. His remedy, however, is not to daisy-chain actions
 and motions, each seeking the same relief, and each cumulatively seeking to
 “void” the lengthening chain of preceding denials. In short, this case is over.
       The amended motion (DE 57) is denied. 3
       D. Defendants’ Motion For A Filing Injunction
       Defendants have renewed their motion for an injunction against Mr.
 Fink’s filing any further complaints against them without prior judicial
 approval. (DE 64) Remarkably, Mr. Fink opposes this motion on the basis of its


 2      In brief, reconsideration is not designed merely to afford a party a second, third,
 or fourth opportunity to assert arguments that were or could have been asserted
 before. See generally D.N.J. Loc. Civ. R. 7.1(i). Reconsideration is an “extraordinary
 remedy,” to be granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F.
 Supp. 513, 516 (D.N.J. 1996). Generally, reconsideration is granted in three scenarios:
 (1) when there has been an intervening change in the law; (2) when new evidence has
 become available; or (3) when necessary to correct a clear error of law or to prevent
 manifest injustice. See North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194,
 1218 (3d Cir. 1995); Carmichael v. Everson, 2004 WL 1587894, at *1 (D.N.J. May 21,
 2004).
 3      Because the plaintiff is pro se, I caution him that serial motions for
 reconsideration generally do not suspend the running of the time to appeal. See
 Palladino v. Governor of Pennsylvania, 589 F. App’x 61, 64 (3d Cir. 2014) (citing Turner
 v. Evers, 726 F.2d 112, 114 (3d Cir. 1984)) (noting that “a second motion for
 reconsideration is not one of the motions listed in Rule 4(a)(4) of the Federal Civil
 Rules of Procedure that tolls the time to appeal from the initial judgment.”).


                                             8
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 9 of 10 PageID: 1158




 being duplicative of defendants’ earlier motion for the same relief. (DE 65)
 Turnabout may or may not be fair play in this instance, but I am nevertheless
 disinclined to grant the motion, for the reasons stated in my earlier opinion
 granting the motion to dismiss:
              In Matter of Packer Ave. Assoc., 884 F.2d 745 (3d Cir. 1989)
       the Third Circuit recognized that the All Writs Act, 28 U.S.C. §
       1651, gives this district court the power to issue an injunction to
       restrict the filing of meritless pleadings. However, the Third Circuit
       cautioned that it is an extreme remedy which must “be narrowly
       tailored and sparingly used.” Matter of Packer Ave., 884 F.2d at
       747.

              I am sympathetic to defendants’ frustrations in that they are
       being called upon to litigate frivolous claims that were conclusively
       resolved in prior proceedings. Mr. Fink’s contentions are frivolous
       in the extreme, and any further attempt to assert them may expose
       him to more drastic consequences than mere dismissal. I will not,
       however, issue an order barring Mr. Fink from filing future
       complaints against defendants, a procedure which poses
       administrative and other difficulties of its own. Experience teaches
       that litigation over whether a new complaint violates the precise
       terms of an injunction may merely add a layer of complication to
       what should be an ordinary motion-to-dismiss analysis,
       accompanied by (if appropriate) a motion for sanctions.

 (DE 40 at 13)
       Except in truly extreme circumstances, this may be a problem better
 addressed by sanctions, rather than prospective injunctive relief. I have been
 patient with a pro se, if experienced, litigant, but there must be an end to
 litigation, and there comes a point when patience ceases to be a virtue. To be
 clear, no further duplicative actions or serial motions for reconsideration will
 be entertained by this Court.


                                   CONCLUSION
       For the reasons stated above, the motion for recusal (DE 62) is DENIED,
 the amended motion to declare void certain orders of this Court and District
 Judge Hillman (DE 57) is DENIED, and the defendants’ renewed motion for a


                                         9
Case 2:19-cv-09374-KM-MAH Document 66 Filed 11/23/20 Page 10 of 10 PageID: 1159




 filing injunction (DE 64) is DENIED. An appropriate order accompanies this
 Opinion.
 Dated: November 23, 2020
                                           /s/ Kevin McNulty
                                           _____________________________
                                           KEVIN MCNULTY
                                           United States District Judge




                                      10
